  Case: 1:21-cv-00973 Document #: 17-46 Filed: 06/24/21 Page 1 of 7 PageID #:393


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

______________________________________
JIAXING ZICHI TRADE CO., LTD.,         )
                                       )                     Case No. 1:21-cv-973
             Plaintiff,                )
                                       )                     Judge: Martha M. Pacold
                                       )
                                       )                    Magistrate Judge Young B. Kim
Ling YANG, d/b/a Emperor Goose,        )
Xianchun JIANG, d/b/a FADSHOW, and     )
Shanshan MA, d/b/a Raddzo, et al.      )
                                       )
                                       )
             Defendants.               )
                                       )


  COMBINED MOTION TO DISSOLVE EX PARTE PRELIMINARY INJUNCTION AND

                              MOTION TO DISMISS COMPLAINT

Defendants
                      DECLARATION OF FRANK GAO
                             IN SUPPORT OF
 MOTION FOR TO DISSOLVE EX PARTE PRELIMINARY INJUNCTION AND MOTION TO
                                 DISMISS

       My name is Frank Y. Gao and:

       (1)     Exhibit _1_ is a true and correct copy of an Internet article located using the Google

Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full URL

(Uniform Resource Locator) added https://euipo.europa.eu/eSearch/#details/designs/006375747-0001

       (2)     Exhibit _2_ is a true and correct copy of an Internet article located using the Google

Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full URL

(Uniform Resource Locator) added https://euipo.europa.eu/eSearch/#details/designs/006375747-0001

       (3)     Exhibit _3_ is a true and correct copy of an Internet article located using the Google

Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full URL




                                                   1
   Case: 1:21-cv-00973 Document #: 17-46 Filed: 06/24/21 Page 2 of 7 PageID #:394


(Uniform Resource Locator) added https://www.macys.com/shop/product/tommy-hilfiger-mens-hooded-

parka-jacket?ID=9486035.



       (4)     Exhibit 4__ is a true and correct copy of an Internet article located using the Google

Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full URL

(Uniform Resource Locator) added https://www.nordstromrack.com/s/n3308093?color=SAGE



       (5)     Exhibit 5__ is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full

URL (Uniform Resource Locator) added https://www.nordstromrack.com/s/n3308093?color=BLACK.



       (6)     Exhibit 6__ is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full

URL (Uniform Resource Locator) added https://www.donnakaran.com/product/multi-

pocket+hooded+parka.do?sortby=ourPicks&from=fn&selectedOption=574844

       (7)     Exhibit 7__ is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full

URL (Uniform Resource Locator) added https://www.overstock.com/Clothing-Shoes/Down-Jacket-

Loose-Large-Size-Cotton-Clothes-Most-Wished-Gift-Ideas/32348559/product.html

       (8)     Exhibit 8__ is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full

URL (Uniform Resource Locator) added https://www.amazon.com/Steve-Madden-Womens-Puffer-

Classic/dp/B07TPYQLKH

       (9)     Exhibit 9__ is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full




                                                   2
   Case: 1:21-cv-00973 Document #: 17-46 Filed: 06/24/21 Page 3 of 7 PageID #:395


URL (Uniform Resource Locator) added https://www.amazon.com/Steve-Madden-Womens-Puffer-

Medium/dp/B0751XL17H

       (10)    Exhibit 10__ is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full

URL (Uniform Resource Locator) added https://www.amazon.com/Womens-Thickened-Winter-

lightweight-U1320MFML-Beige-M/dp/B08JHZ557T

       (11)    Exhibit 11 is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full

URL (Uniform Resource Locator) added https://www.amazon.com/Emperor-Goose-Womens-Jacket-

Thickened/dp/B07ZCL49QP

       (12)    Exhibit 12 is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full

URL (Uniform Resource Locator) added https://www.amazon.com/Emperor-Goose-Womens-Jacket-

Thickened/dp/B07YC7S2QF

       (13)    Exhibit 13 is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 4/29/2021 and with the full

URL (Uniform Resource Locator) https://www.amazon.com/Abollria-Womens-Thickened-Winter-

Jacket/dp/B07Y9RRQGF

       (14)    Exhibit 14 is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full

URL (Uniform Resource Locator) https://www.amazon.com/ANNA-CHRIS-Womens-Thicken-XX-

Large/dp/B075GKY981

       (15)    Exhibit 15 is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full

URL (Uniform Resource Locator https://www.amazon.com/Shanghai-Bund-Womens-Thickened-

Burgundy/dp/B07Z7ZPTXW


                                                   3
   Case: 1:21-cv-00973 Document #: 17-46 Filed: 06/24/21 Page 4 of 7 PageID #:396


       (16)    Exhibit 16 is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full

URL (Uniform Resource Locator https://www.amazon.com/FADSHOW-Womens-Winter-Jackets-

Coats/dp/B077N7NP8R

       (17)    Exhibit 17 is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full

URL (Uniform Resource Locator https://www.amazon.com/Beyove-Womens-Outerwear-Thickened-

Pockets/dp/B07WJ7WGN6

       (18)    Exhibit 18 is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full

URL (Uniform Resource Locator https://www.amazon.com/FADSHOW-Womens-Winter-Jackets-

Coats/dp/B077N28CTS

       (19)    Exhibit 19 is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full

URL (Uniform Resource Locator https://www.modasharp.com/products/ultra-warm-full-zip-up-front-

pocket-hooded-thickened-down-coat

       (20)    Exhibit 20 is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full

URL (Uniform Resource Locator https://us-onenationclothing.glopalstore.com/products/only-nora-luxe-

quilted-longline-hooded-puffer-coat-in-khaki?variant=37137261854896

       (21)    Exhibit 21 is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 4/30/2021 and with the full

URL (Uniform Resource Locator https://jakeapparel.com/products/womens-thickened-down-jacket

       (22)    Exhibit 22 is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full

URL (Uniform Resource Locator in:


                                                   4
   Case: 1:21-cv-00973 Document #: 17-46 Filed: 06/24/21 Page 5 of 7 PageID #:397


https://www.zapatillasreebok.xyz/ProductDetail.aspx?iid=458848724&pr=67.99. Attached is the

screenshot.

        (23)   Exhibit 23 is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full

URL (Uniform Resource Locator in: https://www.luvestyle.com/Ultra-Warm-Full-Zip-Up-Front-Pocket-

Hooded-Thickened-Down-Coat-p283316.html

        (24)   Exhibit 24 is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full

URL (Uniform Resource Locator in: https://www.ebay.com/itm/Women-Warm-Parka-Orolay-Style-

thicken-Padded-Coat-Hooded-Jacket-Outwear/184737133919

        (25)   Exhibit 25 is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full

URL (Uniform Resource Locator in: https://www.ebay.com/itm/393054969379

        (26)   Exhibit 26 is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full

URL (Uniform Resource Locator in: https://www.ebay.com/itm/324036849880

        (27)   Exhibit 27 is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full

URL (Uniform Resource Locator in: https://www.ebay.com/itm/233337359643

        (28)   Exhibit 28 is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full

URL (Uniform Resource Locator in: https://www.aliexpress.com/i/32837086538.html

        (29)   Exhibit 29 is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full

URL (Uniform Resource Locator in




                                                   5
   Case: 1:21-cv-00973 Document #: 17-46 Filed: 06/24/21 Page 6 of 7 PageID #:398


       (30)    Exhibit 30 is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full

URL (Uniform Resource Locator in https://www.aliexpress.com/item/32894357096.html

       (31)    Exhibit 31 is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full

URL (Uniform Resource Locator in

https://www.wish.com/search/parka/product/5fd3a315395e682d338b3d7d

       (32)    Exhibit 32 is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full

URL (Uniform Resource Locator in

https://www.wish.com/search/Orolay/product/600e7df93863d5575923edf6

       (33)    Exhibit 33 is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full

URL (Uniform Resource Locator in

https://www.wish.com/search/Orolay/product/5abcd8fe76d084527a7aa1fd

       (34)    Exhibit 34 is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full

URL (Uniform Resource Locator in

https://www.wish.com/search/Orolay/product/5f58957686b535003a36e365

       (35)    Exhibit 35 is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full

URL (Uniform Resource Locator in

https://www.wish.com/search/Orolay/product/5b483f00dcaf8a22dc957a6e

       (36)    Exhibit 36 is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full




                                                   6
   Case: 1:21-cv-00973 Document #: 17-46 Filed: 06/24/21 Page 7 of 7 PageID #:399


URL (Uniform Resource Locator in

https://www.wish.com/search/Orolay/product/5f58957686b535003a36e365

        (37)     Exhibit 37 is a true and correct copy of a “screen shot” of a page located using the

Google Chrome browser and printing to a PDF file format, on the date shown, 6/24/2021 and with the full

URL (Uniform Resource Locator in https://www.facebook.com/ZaraWholesaler

        (38)



        The undersigned, pursuant to Rule 11, and also being hereby warned that willful false statements and

the like are punishable by fine or imprisonment, or both, under 18 U.S.C. Section 1001, declares that the

statements made of his/her own knowledge are true and that all statements made on information and belief

are believed to be true.

                                                   Respectfully submitted,

Date: June 24, 2021                                /Frank Gao/

                                                   Frank Gao
                                                   Attorneys for Defendants

Ladas & Parry LLP
Frank Gao
David C. Brezina
224 S Michigan Ave, #1600
Chicago, IL 60604
(312) 427-1300
dbrezina@ladas.net




                                                      7
